The offense is theft of corporeal personal property over the value of fifty dollars. The punishment assessed is confinement in the state penitentiary for a term of two years.
The indictment in this case charges one A. S.E. Sarlls with the above offense while all through the record the name of appellant is given as A. E. Sarlls.
The transcript in this case is defective in several respects, in this, that it contains no judgment, sentence, or notice of appeal; in the absence of which, this court has not acquired jurisdiction of the case. See Art. 841, Vernon's Ann C.C.P., and cases thereunder cited.
Therefore, the purported appeal in this case will be dismissed and it is so ordered. *Page 647 
Opinion approved by the court.
              ON APPELLANT'S MOTION FOR REHEARING.